Citation Nr: 0503608	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  99-00 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for an acquired psychiatric disorder has 
been received.  

2.  Entitlement to service connection for a heart disability, 
claimed as secondary to an acquired psychiatric disorder.  

3.  Entitlement to an initial rating in excess of 10 percent 
for bilateral hearing loss for the period September 27, 1990, 
to April 13, 2003.  

4.  Entitlement to a rating in excess of 20 percent for 
bilateral hearing loss, from April 14, 2003.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from July 1950 to 
July 1953.  

In an April 1993 rating decision, the RO denied the veteran's 
claim for service connection for a psychiatric disorder 
(hereinafter "acquired psychiatric disorder").  The veteran 
was notified of that decision in May 1993, but did not 
initiate an appeal.  

In October 1996, the veteran testified before RO personnel, 
which included testimony on his claim for service connection 
for an acquired psychiatric disorder; a transcript of that 
hearing is of record.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from May 1997 and August 2003 rating decisions.  

In the May 1997 rating decision, the RO granted service 
connection and assigned an initial 10 percent evaluation for 
bilateral defective hearing (hereinafter "bilateral hearing 
loss"), effective September 27, 1990.  In October 1997, the 
veteran filed a notice of disagreement (NOD) with the 
assigned evaluation.  The RO issued a statement of the case 
(SOC) in November 1998.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in December 1998.  

In June 2000, the Board, inter alia, remanded the veteran's 
claim for an initial rating in excess of 10 percent for 
bilateral hearing loss to have the RO schedule a requested 
hearing.  In November 2000, the veteran and spouse testified 
before RO personnel; a transcript of those hearings is of 
record.  

During the November 2000 hearing, the veteran submitted 
additional evidence, which the RO interpreted as an attempt 
to reopen his claim for service connection for an acquired 
psychiatric disorder.  

In April 2002, the Board, inter alia, sought additional 
evidentiary development of the veteran's claim for an initial 
rating in excess of 10 percent for bilateral hearing loss.  
In December 2002, the Board undertook such development 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  However, in May 
2003, the United States Court of Appeals for the Federal 
Circuit ("Federal Circuit") invalidated 38 C.F.R. § 
19.9(a)(2).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In June 
2003, the Board remanded the veteran's claim for an initial 
rating in excess of 10 percent for bilateral hearing loss for 
the RO's consideration of the additional developed evidence.  

In an August 2003 rating decision, the RO denied the 
veteran's claim for service connection for an acquired 
psychiatric disorder, as well as a claim for service 
connection for a heart disability as secondary to an acquired 
psychiatric disorder.  The veteran filed an NOD in December 
2003, and the RO issued an SOC in March 2004.  The veteran 
filed a substantive appeal (via a VA Form 9) in July 2004.  

In August 2004, the RO increased the veteran's disability 
rating for bilateral hearing loss from 10 percent to 20 
percent, effective April 14, 2003.  

As the claim on appeal for an initial rating for bilateral 
hearing loss involves a request for an higher initial 
evaluation following a grant of service connection, the Board 
has recharacterized this issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Furthermore, the RO has granted staged ratings for the 
veteran's bilateral hearing loss, consistent with the 
Fenderson decision, in this appeal.  However, as higher 
ratings are available for this condition at each stage noted 
above, and the veteran is presumed to seek the maximum 
available benefit for a disability, the matters on the title 
page remain viable on appeal.  Id; AB v. Brown, 6 Vet. App. 
35, 38 (1993).  

The Board also notes, as noted above, that in the August 2003 
rating decision, the RO adjudicated the veteran's claim for 
service connection for an acquired psychiatric disorder on 
the merits.  The Board points out, however, that regardless 
of what the RO has done, the Board must address the question 
of whether new and material evidence has been received to 
reopen the claim because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other 
words, the Board is required to first consider whether new 
and material evidence is presented before the merits of a 
claim can be considered.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  Hence, the Board has characterized 
this claim as on the title page.  

The Board's decision on the veteran's claims for higher 
ratings for bilateral hearing loss, for the periods in 
question, is set forth below.  The veteran's petition to 
reopen his claim for service connection for an acquired 
psychiatric disorder, as well as the claim for service 
connection for a heart disability secondary to an acquired 
psychiatric disorder are addressed in the remand following 
the decision; these matters are being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  VA 
will notify the veteran when further action, on his part, is 
required.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for higher ratings for bilateral 
hearing loss, for the periods in question, has been 
accomplished.  

2.  Audiometric testing in July 1996 reveals Level IV hearing 
acuity in the right ear and Level I hearing acuity in the 
left ear.  

3.  Audiometric testing in February 1997 and April 2001 
reveals Level VI hearing acuity in the right ear and Level II 
hearing acuity in the left ear.  

4.  Audiometric testing in April 2003 reveals Level VI 
hearing acuity in the right ear and Level IV hearing acuity 
in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for bilateral hearing loss, for the period from 
September 27, 1990, to April 13, 2003, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.85 (Diagnostic Code 6100 (1999 and 
2004)), and 4.86 (2004).  

2.  The criteria for a rating in excess of 20 percent for 
bilateral hearing loss, April 14, 2003, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.85 (Diagnostic Code 6100 (1999 and 
2004)), and 4.86 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, all notification and 
development action needed to fairly adjudicate the claims on 
appeal for an initial rating in excess of 10 percent for 
bilateral hearing loss from September 27, 1990, to April 13, 
2003; and a rating in excess of 20 percent for bilateral 
hearing loss, on and after April 14, 2003, has been 
accomplished.  

Through a July 2003 notice letter, a November 1998 SOC, as 
well as June 2001 and August 2004 supplemental SOCs (SSOC), 
the veteran was notified of the legal criteria governing his 
claims, the evidence that had been considered in connection 
with his appeal, and the bases for the denial of his claims.  
After each, the veteran was afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claims, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board notes that, prior to the RO's September 2004 
certification of this appeal to the Board, additional 
evidence in the form of VA medical records, dated from July 
2003 to June 2004, were associated with the claims file.  It 
does not appear, based on the evidence listed in the August 
2004 SSOC, that the RO initially considered the VA medical 
records.  As such a remand would normally be warranted to the 
RO to cure this procedural defect.  .  See 38 C.F.R. §§ 
19.31, 19.37 (2004).  Here, however, the additional medical 
evidence is not relevant to the claims for higher ratings for 
bilateral hearing loss-the claims now being decided.  In 
this respect, the medical records note only that the veteran 
has hearing loss, and does not otherwise note audiological 
findings, which would have a bearing on the veteran's claims.  
Thus, the additional evidence received does not preclude 
Board consideration of the claims for higher ratings for 
bilateral hearing loss, at this juncture.  

The Board also finds that the notice letter of July 2003 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The veteran was also requested to 
identify and provide the necessary releases for any medical 
providers from which he wished the RO obtain and considered 
evidence.  Additionally, the veteran was invited to submit 
evidence in his possession directly to the RO, which he has 
done during the course of his appeal.  

Also as regards VA's notice requirements, the Board notes 
that, in the recent decision of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the United States Court of Appeals for 
Veteran Claims (hereinafter "Court") held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to this claim (or claims).  As such, the Board 
finds that the four content on notice requirements have been 
met.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided after the May 1997 
rating decision on appeal; such makes sense as the VCAA was 
not enacted until November 2000.  In any event, the Board 
finds that the lack of full, pre-adjudication notice in this 
case does not, in any way, prejudice the veteran.  

In this respect, the Board points out that the November 1998 
SOC notified the veteran what was needed to substantiate his 
claims and also identified, along with the June 2001 and 
August 2004 SSOCs, the evidence that had been considered with 
respect to his claims.  In addition, the RO notified the 
veteran of the VCAA and VA's duties to notify and assist in 
its letter of July 2003.  After the SOC, SSOCs, and the 
notice letter, the veteran was afforded an opportunity to 
respond.  At no time in response to the SOC, SSOCs, or notice 
letter has the veteran informed the RO of the existence of 
any evidence that has not already been obtained or submitted.  

Furthermore, the Board also finds that there is no indication 
whatsoever that any additional action is needed to satisfy 
the duty to assist.  The veteran has undergone a number of VA 
audiological examinations in connection with his claims on 
appeal, and all identified pertinent VA medical records have 
been associated with the claims file.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claims for higher evaluations for 
bilateral hearing loss on appeal.  

II.  Factual Background

The veteran's original September 1990 application for 
compensation (VA Form 21-526) noted his claim for service 
connection for ruptured eardrums as a result of combat in the 
Korean War.  The RO denied the veteran's claim for service 
connection for ruptured eardrums in July 1991, noting that 
there was no evidence of ruptured ear drums in or post-
service.  The veteran appealed that decision.  

In a September 1995 decision, the Board remanded the 
veteran's claim for service connection for ruptured eardrums, 
recharacterizing the issue as service connection for 
residuals of bilateral ear injuries, to include ruptured 
eardrums.  

On audiological testing in October 1995, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
55
55
55
60
LEFT
20
40
50
55
50

Pure tone threshold averages were 56 decibels (dB) in the 
right ear and 48 dB in the left ear.  Speech audiometry 
revealed speech recognition ability of 40 percent in the 
right ear and 100 percent in the left ear.  The examiner 
noted that the examination revealed excessive accumulations 
of wax in both ears, and that this may have affected the 
puretone test results.  The examiner recommended having the 
wax removed and the veteran undergoing a second audiological 
evaluation.  

Thereafter, on audiological testing in July 1996, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
55
55
55
65
LEFT
20
40
50
55
55

Pure tone threshold averages were 57 dB in the right ear and 
50 dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 76 percent in the right ear and 92 
percent in the left ear.  


On audiological testing in February 1997, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
60
55
55
70
LEFT
15
35
50
45
55

Pure tone threshold averages were 60 dB in the right ear and 
46 dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 60 percent in the right ear and 88 
percent in the left ear.  

As noted above, in a May 1997 rating decision, the RO granted 
service connection for the veteran's for bilateral hearing 
loss.  

On audiological testing in April 2001, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
65
55
60
65
LEFT
20
40
55
50
55

Pure tone threshold averages were 61 dB in the right ear and 
50 dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 64 percent in the right ear and 88 
percent in the left ear.  The veteran was noted to have 
difficulty understanding speech, especially in background 
noise.  He was noted to use a hearing aid.  



On audiological testing in April 2003, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
60
65
60
LEFT
25
55
60
55
60

Pure tone threshold averages were 56 dB in the right ear and 
57.5 dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 62 percent in the right ear and 80 
percent in the left ear.  The examiner noted that the 
veteran's hearing loss fluctuated slightly but had not become 
significantly worse over the past 10 years.  Furthermore, it 
was opined that it was not likely that any further decrease 
in the veteran's hearing over the past 10 years was due to 
military noise exposure.  

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. at 58.  However, where, as 
here, the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126.  

As noted above, in a May 1997 rating decision, the RO service 
connected the veteran for bilateral hearing loss, assigning a 
10 percent evaluation effective September 27, 1990.  In 
August 2004, the RO increased the veteran's rating for 
bilateral hearing loss to 20 percent effective April 14, 
2003.  

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric examination.  Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.  

During the course of this appeal, VA revised the criteria for 
evaluation of hearing impairment, effective on June 10, 1999.  
See 64 Fed. Reg. 25202 (May 11, 1999).  As there is no 
indication that the revised criteria are intended to have 
retroactive effect, VA has a duty to adjudicate the claims 
only under the former criteria for any period prior to the 
effective date of the new provisions, and to consider the 
revised criteria for the period beginning on the effective 
date of the new provisions.  If an increase is warranted on 
the basis of the revised the criteria, the effective date of 
the increase cannot be earlier than the effective date of the 
revised criteria.  See Wanner v. Principi, 17 Vet.  App. 4, 9 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 467  (1997).  See 
also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  

The Board notes that the revised pertinent regulations were 
not intended to make any substantive changes, but to add 
certain provisions that were already the practice of VA.  See 
64 Fed. Reg. 25202 (1999) (codified at 38 C.F.R. § 4.85).  
The frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing  impairment have not changed.  

However, the revised criteria added a special provision for 
evaluating exceptional patterns of hearing impairment, deemed 
to exist:

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.  

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.   

38 C.F.R. § 4.86 (2004).

In this case, while it appears the RO has applied both the 
former and revised schedular criteria to the April 2003 
audiological evaluation (see August 2004 SSOC), it does not 
appear that such consideration was afforded findings from the 
April 2001 audiological examination.  However, because there 
has been no significant change in the substantive criteria 
directly affecting the appeal, the Board finds that the 
veteran is not prejudiced by proceeding to consider those 
issues on appeal for higher evaluations for bilateral hearing 
loss.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Under these circumstances, a remand of the claims for higher 
ratings for bilateral hearing loss would only needlessly 
delay consideration of the veteran's claims, without any 
benefit to the veteran.  Therefore, the Board will proceed 
with the analysis of the merits of the veteran's claims for 
higher evaluations bilateral hearing loss during the periods 
in question.  

Applying the unchanged method for evaluating hearing loss to 
the results of the veteran's audiological evaluations, the 
July 1996 audiometry revealed Level IV hearing acuity in the 
right ear, and Level I hearing acuity in the left ear, based 
on application of the reported findings to Tables VI and VII.  
These findings warrant a 10 percent evaluation under 38  
C.F.R. § 4.85, Diagnostic Code 6100.  The findings from the 
February 1997 and April 2001 audiometric evaluations revealed 
Level VI hearing acuity in the right ear, and Level II 
hearing acuity in the left ear, based on application of the 
reported findings to Tables VI and VII.  These findings also 
warrant a 10 percent evaluation under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  

However, the April 2003 audiometric evaluation revealed Level 
VI hearing acuity in the right ear, and Level IV hearing 
acuity in the left ear, based on application of the reported 
findings to Tables VI and VII.  Consistent with the RO's 
actions in this case, these findings warrant a 20 percent, 
but no higher, evaluation under 38 C.F.R. § 4.85, Diagnostic 
Code 6100.  

The Board points out that, as the record reveals pure tone 
thresholds meeting the definition of exceptional hearing 
impairment under 38 C.F.R. § 4.86(a) (See April 2001 
audiological examination for the right ear, and April 2003 
audiological examination for the left ear), the provisions of 
that regulation are for consideration.  However, even when 
Table VIa (in lieu of Table VI) and the revised provisions of 
38 C.F.R. § 4.86 are considered for each ear, the findings of 
July 1996, February 1997, and April 2001 audiometric 
examinations warrant no more than the assignment of a 10 
percent evaluation; and the findings of the April 2003 
examination warrant no more than the assignment of a 20 
percent evaluation.  See 38 C.F.R. § 4.86, Table VIa (2004).  

Thus, consideration of Table VIa does not result in a more 
favorable Roman numeral designation for hearing impairment in 
either ear as compared to the Roman numeral designation 
assigned under Table VI.  See 38 C.F.R. § 4.86(a).  
Additionally, audiological examination findings do not 
reflect a pure tone threshold of 30 dBs or less at 1000 
Hertz, and 70 dBs or more at 2000 Hertz.  See 38 C.F.R. 
§ 4.86(b).  

Under these circumstances, the Board finds that the record 
presents no basis for assignment of more than the initial 10 
percent evaluation for bilateral hearing loss for the period 
from September 27, 1990, to April 13, 2003, or in excess of 
20 percent on and after April 14, 2003, under either 
criteria.  

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his bilateral hearing 
loss.  However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. Principi,  
3 Vet. App. 345 (1992).  In other words, the Board is bound 
by law to apply VA's rating schedule based on the veteran's 
audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Additionally, the Board finds that there is no showing that 
the veteran's bilateral hearing loss reflects so exceptional 
or so unusual a disability picture as to warrant the 
assignment of any higher evaluation on an  extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1).  [Parenthetically, the 
Board notes that while § 3.321(b)(1) has not been 
specifically cited to in either the SOC or subsequent SSOCs, 
the RO did consider and discuss the regulation in the 
adjudication of the veteran's claims.]  

Given the mechanical nature of deriving the evaluation for  
the veteran's hearing loss, it would appear that the 
provisions of 38 C.F.R. § 3.321 would be inapplicable in the 
evaluation of his claims.  However, even if consideration of 
those provisions in rating his disability was appropriate, 
the Board notes that the disability has not objectively been 
shown to markedly interfere with employment (i.e., beyond 
that contemplated in the assigned rating), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  
In this respect, the schedule is intended to compensate for 
average impairment in earning capacity resulting from 
service-connected disability in civil occupations.  See 38 
U.S.C.A. § 1155.  See also 38 C.F.R. § 4.1 (Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.).  In the 
absence of evidence of any of the factors  outlined above, 
the criteria for invoking the procedures set forth in 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that the 
claims for higher ratings for bilateral hearing loss-an 
initial rating in excess of 10 percent for the period 
September 27, 1990, to April 13, 2003, and a rating in excess 
of 20 percent, from April 14, 2003-must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  


ORDER

An initial rating in excess of 10 percent for bilateral 
hearing loss, for the period from September 27, 1990, to 
April 13, 2003, is denied. 

A rating in excess of 20 percent for bilateral hearing loss, 
from April 14, 2003, is denied




REMAND

The Board finds further RO action on the petition to reopen 
the claim for service connection for an acquired psychiatric 
disorder, and the claim for secondary service connection for 
a heart disability, is warranted.  

The record reflects that additional evidence was associated 
with the veteran's claims file subsequent to the most recent 
SSOC issued in July 2004.  As noted above, the additional 
evidence consists of Albany VAMC treatment reports, dated 
from July 2003 to June 2004.  In particular, the treatment 
reports reflect notations of a "historical problem list."  
This list notes diagnosis of a panic disorder as well as 
heart conditions.  The Board notes that this additional 
evidence has not been considered by the RO in relation to the 
veteran's petition to reopen his claim for service connection 
for an acquired psychiatric disorder and his claim for 
service connection for a heart disability as secondary to an 
acquired psychiatric disorder.  Thus, a remand is warranted 
to have the RO cure this procedural defect.  See 38 C.F.R. §§ 
19.31, 19.37.  

Additionally, as noted in the Introduction, above, the RO 
denied the veteran service connection for an acquired 
psychiatric disorder in an April 1993 rating decision.  The 
veteran was notified of that decision in May 1993, but did 
not initiate an appeal.  During a November 2000 hearing, the 
veteran submitted additional medical evidence.  In a June 
2001 deferred rating decision, the RO noted that the 
additional evidence made references to anxiety problems, and 
that the issue of whether the additional medical evidence was 
new and material needed to be addressed.  A review of the 
record reflects that not until August 2003 did the RO 
readjudicate the veteran's claim for service connection for 
an acquired psychiatric disorder.  In doing so, the RO 
adjudicated the claim on the merits without, apparently, 
considering whether new and material evidence to reopen the 
veteran's claim for service connection for an acquired 
psychiatric disorder had been received.  

Regulations implementing the VCAA include revision of 38 
C.F.R. § 3.156, the  regulation governing the new and 
material evidence requirement for reopening previously 
disallowed claims.  However, that revision applies only to 
claims filed on or after August 29, 2001.  See 38 C.F.R. § 
3.156(a) (2004).  As noted above, the veteran submitted 
evidence to reopen his claim for service connection for an 
acquired psychiatric disorder in November 2000.  Thus, the 
veteran's claim is governed by the version of 38 C.F.R. § 
3.156(a) in effect prior to August 29, 2001.  In the March 
2004 SOC, the RO cited to the new version of 38 C.F.R. 
§ 3.156.  

Therefore, to ensure that all due process requirements are 
met, on remand, the RO should adjudicate the petition to 
reopen and the claim for secondary service connection in 
light of the VAMC Albany treatment records, dated from June 
2003 to July 2004, as well as, as regards the petition to 
reopen, the version of 38 C.F.R. § 3.156(a) in effect prior 
to August 29, 2001.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The adjudicate the remaining claims 
of whether new and material evidence to 
reopen a claim for service connection for 
an acquired psychiatric disorder has been 
received, and service connection for a 
heart disability as secondary to an 
acquired psychiatric disorder, in light 
of all pertinent evidence ( to include 
Albany VAMC treatment records dated from 
July 2003 to June 2004) and legal 
authority (to include, as regards the 
petition to reopen, the version of 
38 C.F.R. § 3.156(a) in effect prior to 
August 29, 2001).  

2.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

3.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC, that includes citation 
to, and discussion of, the version of 
38 C.F.R. § 3.156(a) in effect prior to 
August 29, 2001, and clear reasons and 
bases for the RO's determinations, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


